DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 20 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 Claim 20 is directed to "a computer-readable storage medium  in which a computer program is store …..”
A machine readable medium or Computer readable media (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se, unless defined otherwise in the application as filed.  As the Specification is silent, the BRI of a CRM and computer readable storage media  (CRSM) in view of the state of the art covers as signal per se. Thus in this case, a claim to a CRM or CRSM is ineligible unless amended to avoid the signal embodiment.
 However, signal is not patentable subject matter under 35 U.S.C. 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and OFFICIAL GAZETTE of  the UNITED STATES 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

s 1, 6, 9,14,16 and 20  are is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. ( USP 9,195,232). 
As Per Claim 1, Egnor et al. ( herein after Egnor) teaches,  a safety control system for an autonomous vehicle, the safety control system ( via computing device 111, Fig.1) comprising:  5a sensor installed in a vehicle ( via sensors 104)  and including at least a camera (134)  and a light detection and ranging (LIDAR) (132); (Fig.1) ( col.5, line 11-35), col.6, line 45 –col.7, line 10) a main domain control unit (DCU)  ( via computing device 111, Fig.1) configured to control autonomous driving   on the basis of various kinds of information transferred through communication with the sensor; ( via computing device 111, via navigation/ pathing system  148 and other systems  102, 104,106), col. 8, line 20-col.9, line 5, col.9 line 2-13), Fig.1) 
and  10a redundancy DCU  configured to ensure safety of the vehicle by performing a safety function (via by bringing the vehicle to a stop by applying brake, col.4, line 10-55)  when an event occurs in the autonomous driving due to a fault of the main DCU),   (See : col. 12, line 55- col. 13, line 3, col.15, line 5-col.19, line 61), Figs. 4A-6). 
Egnor does not explicitly teach, controlling  autonomous driving from an origin to a destination. However, Egnor teaches, navigation/pathing system 148, determining path of the vehicle and updating driving path dynamically while the vehicle in  operation using    sensor fusion algorithm 144 and GPS module 126 and maps  to determine driving path. (col.9, line 2-13).  Ii is notoriously known in the art, that GPS determines the current position of the user/of user vehicle. Therefore  it would have been obvious to one having ordinary skill in the art  that  navigation system is obtaining  origin data from 
As per Claim 6, Egnor teaches the limitation of Claim 1. However, Egnor  further teaches, wherein the redundancy DCU comprises a fault tolerant management module configured to perform a safety function with respect to an actuator ( brake) of the vehicle when a fault occurs in the actuator. ( Egnor :  via safety controller controlling the function of vehicle braking , col.19, line 46-55, col.4, lines 20-33).
As per Claim 9, Egnor teaches the limitation of Claim 1. However, Egnor   further teaches, further comprising: an actuator configured to safely operate according to control of the main DCU or the redundancy DCU. ( Egnor : brake , col.4, lines 10-42; col.19, line 46-55, col.4, lines 20-33).
Claim 14 is being rejected using the same rationale as claim 6. 
Claim 16 is being rejected using the same rationale as claim 1.
Claim 20 is being rejected using the same rationale as claim 1.

6.	Claims 4-5, 7-8, 12-13, 15, 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. ( USP 9,195,232) in view of Long et al. (USP 2018/0259966) 
As per Claim 4, Egnor teaches the limitation of Claim 1. However, Egnor does not explicitly teach, wherein the redundancy DCU comprises a safety planning arbitration module configured to provide minimum advanced driver assistance system (ADAS) functions when a driver wants to drive in person in order to move the vehicle. 
([0039], [0049], ref. claim 15).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Long   before him at the time filing, to modify the systems of Egnor, to include the safety enhance  teachings ( autonomy controller 150, 156, 151, 152) of  Long and configure with the system of Egnor in order to, after fault detection driving the vehicle to a safety zone to avoid accident. Motivation to combine the two teachings is, to  avoid accident and to guide the autonomous vehicle to safety zone (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
As per Claim 5, Egnor as modified by Long teaches the limitation of Claim 4. However, Egnor  in view of Long teaches, wherein the redundancy DCU to perform the following processing:  10sense a lane or an object on a road ; (Long : via  camera, [0015-0018]); ( Egnor : via sensors 104); sense relative locations of the lane or the object concerning the vehicle; ( Long : via   [0015]-[0018]); (  Egnor : Fig.1) ( col.5, line 11-35), col.6, line 45 –col.7, line 10); recognize the relative locations to absolute locations of the lane or the object on a high definition (HD) map; ( Long : via map manager 152 and map data 151, [0015],Fig.1); and determine a drivable area based on the sensed object. ( Long : [0014-0024], [0027-[0028], [0054-0057], Figs. 1-6).
Claim 7 is being rejected using the same rationale as claim 5.
Claim 8 is being rejected using the same rationale as claim 5.
As per Claim 12, Egnor teaches the limitation of Claim 9. However, Egnor does not explicitly teach, wherein the redundancy DCU comprises a safety planning arbitration module configured to provide minimum advanced driver assistance system (ADAS) functions when a driver wants to drive in person in order to move the vehicle. 
In a related field of Art, Long teaches,  navigation of autonomous vehicles to enhance safety under one or more fault conditions, wherein, wherein the redundancy DCU comprises a safety planning arbitration module configured to provide minimum advanced driver assistance system (ADAS) functions when a driver wants to drive in person in order to move the vehicle.([0039], [0049], ref. claim 15).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Long   before him at the time filing, to modify the systems of Egnor, to include the safety enhance  teachings ( autonomy controller 150, 156, 151, 152) of  Long and configure with the system of Egnor  in order to after fault detection driving the vehicle to a safety zone, to avoid accident. Motivation to combine the two teachings is, to avoid accident and to guide the  autonomous vehicle to safety zone (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
Claim  13 is being rejected using the same rationale as claim 5.  
Claim 15 is being rejected using the same rationale as claim 5.

As per Claim 17, Egnor teaches the limitation of Claim 16. However, Egnor  teaches,  wherein the activating of the 20safety control function comprises: when an event  (col. 15, lines 26-38, col. 17, lines 57-65, ref. claims 8-9).
However, Egnor does not explicitly teach, receiving a take-over request of a driver among the maneuver functions for safe driving with minimum risk; 
and  21enabling, by the redundancy DCU, the driver to control the vehicle in person, and stopping, by the driver, the vehicle at a safe location with support of minimum advanced driver assistance system (ADAS) functions.  
In a related field of Art, Long teaches,  navigation of autonomous vehicles to enhance safety under one or more fault conditions, wherein, receiving a take-over request of a driver among the maneuver functions for safe driving with minimum risk; 
and  21enabling, by the redundancy DCU, the driver to control the vehicle in person, and stopping, by the driver, the vehicle at a safe location with support of minimum advanced driver assistance system (ADAS) functions. ([ 0003], [0039], [0049], ref. Claim 15)
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Long   before him at the time filing, to modify the systems of Egnor, to include the safety enhance  teachings ( autonomy controller 150, 156, 151, 152 etc.) of  Long and configure with the system of Egnor  in order to, after fault detection and  indication of driver intervention, let driver take control of vehicle  and drive  to a safety zone to avoid accident. Motivation to combine the two teachings is, to  avoid accident (i.e., accident avoidance, enhance safety).
As per Claim 18, Egnor as modified by Long  teaches the limitation of Claim 17. However, Egnor  in view of Long  further teaches, wherein the activating of the safety control function further comprises activating a fault tolerant management function when ( Long : [0014-0024], [0027-[0028], [0054-0057], Figs. 1-6). Egnor : col. 12, line 55- col. 13, line 3, col.15, line 5-col.19, line 61), Figs. 4A-6).

7.	Claims 2-3 and 10-11  are is/are rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. ( USP 9,195,232) in view of Long et al. (USP 2018/0259966) in view of  Frazzoli et al. (USP 2019/0064805),  
As per Claim 2, Egnor teaches the limitation of Claim 1. However, Egnor  does not explicitly teach, wherein the redundancy DCU 15comprises a minimum risk maneuver module configured to autonomously move the vehicle to a nearby safe location and bring the vehicle to a safe stop when the event occurs. 
In a related field of Art, Long teaches,  navigation of autonomous vehicle  120 being equipped with autonomy controller 150  which includes safe recovery controller 156, wherein the redundancy DCU ( 150 , 156)  15comprises a minimum risk maneuver module (via safe recovery controller 156 of  autonomy controller 150)
 configured to autonomously move the vehicle to a nearby safe location and bring the vehicle to a safe stop when the event occurs (via safe recovery controller 156 of  autonomy controller 150, guiding the vehicle to safety zone, [0014-0024], [0027-[0028], [0054-0057], Figs. 1-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Long  before him at the time filing, to modify the systems of Egnor, to include the safety enhance  teachings  (autonomy controller 150, 156, 151, 
However, Egnor in view of Long does not explicitly teach, determining that it is impossible for a driver to immediately handle the event.
In a related field of Art Frazzoli teaches, mix-mode driving of a vehicle having autonomous driving capabilities, wherein, determining that it is impossible for a driver to immediately handle the event. (controller  switching the vehicle to an autonomous driving mode when the autonomous driving mode is algorithmically determined to be safer than the occupant manually driving the vehicle”, [0030], [0123-0128], [0095-0104] Fig.5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Long and Frazzoli   before him at the time filing, to modify the systems of Egnor, to include the mix-mode driving  teachings ( the controller , mix-mode controller 201, 500, the mode transition analyzer 530) of Frazzoli and configure with the system of Egnor  in order switching the vehicle to autonomous driving mode when system algorithmically determines that occupant’s manual driving is not safe in given situation, then driving the vehicle in autonomous mode to safety zone. Motivation to combine the two teachings is, to  avoid accident (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
As per Claim 3, Egnor as modified by Long and Frazzoli  teaches the limitation of Claim 2. However, Egnor  in view of Long  and  Frazzoli teaches, wherein, the 
20redundancy DCU  to perform the following processing: sense a lane or an object on a road (Long : via  camera, [0015-0018]); ( Egnor : via sensors 104); sense relative locations of the lane or the object concerning the vehicle; ( Long : via   [0015]-[0018]); (  Egnor : Fig.1) ( col.5, line 11-35), col.6, line 45 –col.7, line 10);
recognize the relative locations to absolute locations of the lane or the object 25on a high definition (HD) map;  ( Long : via map manager 152 and map data 151, [0015],Fig.1);
and  17determine a drivable area based on the sensed object. ( Long : [0014-0024], [0027-[0028], [0054-0057], Figs. 1-6).
Claim 10 is being rejected using the same rationale as claim 2.
Claim 11 is being rejected using the same rationale as claim 5.

8.	 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. (USP 9,195,232) in view of Long et al. (USP 2018/0259966) in view of Kwon  (USP 2020/0062199).
As per Claim 19, Egnor teaches the limitation of Claim 16. However, Egnor  does not explicitly teach, 10wherein the stopping of the vehicle at the safe location comprises: searching for a safe zone or a shoulder near the vehicle with support of a high definition (HD) map and rapidly preparing for a safe stop; when there is a safe zone near the vehicle, changing the destination to the 15safe zone, and when the vehicle arrives at the safe zone, bringing the vehicle to a safe stop; when there is not a safe 
In related field of Art, Long teaches, In a related field of Art, Long teaches,  navigation of autonomous vehicles to enhance safety under one or more fault conditions, wherein the stopping of the vehicle at the safe location comprises: searching for a safe zone or a shoulder near the vehicle with support of a high definition (HD) map and rapidly preparing for a safe stop; when there is a safe zone near the vehicle, changing the destination to the 15safe zone, and when the vehicle arrives at the safe zone, bringing the vehicle to a safe stop; when there is not a safe zone but there is a shoulder near the vehicle, changing the destination to the shoulder, and when the vehicle arrives at the shoulder, bringing the vehicle to a safe stop; ( Long : [0014-0026], [0027-[0028], [0054-0057], Figs. 1-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Long  before him at the time filing, to modify the systems of Egnor, to include the safety enhance  teachings ( autonomy controller 150, 156, 151, 152) of  Long and configure with the system of Egnor  in order to, after  detecting fault within the system , and to avoid accident, slowly driving the vehicle to a safety zone. Motivation to combine the two teachings is, to  avoid accident   (i.e., enhance safety of the driver and others  vehicles in the road).
Egnor teaches, safety controller after detecting failure of microprocessor, brings vehicle to a stop by applying brake (Col.4, lines 10-40).

In a related field of art Kwon teaches, system  and method for controlling power to electronic control unit of vehicle, wherein, 20when there is neither a safe zone nor a shoulder near the vehicle, slowly bringing the vehicle to a safe stop in a lane with emergency lights on ([0016], [0020], [0021], [0054], Figs. 1-3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Long and Kwon  before him at the time filing, to modify the systems of Egnor, to include the electronic unit power control teachings ( systems) of  Kwon and configure with the system of Egnor  in order to,  when vehicle could not find any safe zone for parking, apply brake and slowly  bring the vehicle to a stop on the lane and turn on emergency light in order to warn other vehicles to  change lane and  avoid accident. Motivation to combine the two teachings is, to warning other vehicles  of own vehicle’s breakdown (i.e., avoid accident).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663